Exhibit 10.5

 

RLI CORP.

NONEMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

(Restated as of January 1, 2009)

 

 

12/12/2008

 

--------------------------------------------------------------------------------


 

RLI CORP. NONEMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1

INTRODUCTION

1

1.1.

Establishment

1

1.2.

Purpose

1

1.3.

Definitions

1

 

1.3.1.

Account

1

 

1.3.2.

Affiliate

1

 

1.3.3.

Beneficiary

1

 

1.3.4.

Board

1

 

1.3.5.

Code

1

 

1.3.6.

Direct Compensation

2

 

1.3.7.

Director

2

 

1.3.8.

Employee

2

 

1.3.9.

ERISA

2

 

1.3.10.

Participant

2

 

1.3.11.

Plan

2

 

1.3.12.

Prior Agreement

2

 

1.3.13.

RLI

2

 

1.3.14.

RLI Stock

2

 

1.3.15.

Successor Corporation

2

 

1.3.16.

Termination of Service

2

 

1.3.17.

Vested

2

 

1.3.18.

Year

2

1.4.

Nonqualified Deferred Compensation

2

 

 

 

ARTICLE 2

PARTICIPATION

3

2.1.

Eligibility

3

2.2.

Enrollment

3

2.3.

Direct Compensation Deferrals

3

 

2.3.1.

Elections

3

 

2.3.2.

Elections Relate to Services Performed After the Election and Are Irrevocable

3

 

 

 

ARTICLE 3

ACCOUNTS

4

3.1.

Accounts

4

3.2.

Credits to Accounts

4

 

3.2.1.

Direct Compensation Deferrals

4

 

3.2.2.

Dividends and Other Adjustments

4

3.3.

Charges to Accounts

4

 

 

 

ARTICLE 4

BENEFITS

4

4.1.

Vesting

4

4.2.

Payment of Plan Benefits on Termination of Service - General Rule

4

4.3.

Changing Payment Elections

5

 

4.3.1.

General Rule

5

 

 

1

--------------------------------------------------------------------------------


 

 

4.3.2.

Election upon Initial Plan Enrollment

5

 

4.3.3.

Subsequent Election

5

4.4.

Special Rules

5

 

4.4.1.

Specified Employee Exception

5

 

4.4.2.

Cash-Out of Small Amounts

5

4.5.

Medium of Payments

6

4.6.

Delay in Distributions

6

4.7

Acceleration of Distributions

6

4.8

When a Payment is Deemed to be Made

7

 

 

 

ARTICLE 5

DEATH BENEFITS

8

5.1.

Death Benefits

8

 

5.1.1.

Benefits When Participant Dies Before Commencement of Payments

8

 

5.1.2.

Benefits When Participant Dies After Commencement of Payments

8

 

5.1.3.

Medium of Payments

8

 

5.1.4.

Cash-Out of Small Amounts

8

5.2.

Designation of Beneficiary

8

 

5.2.1.

Persons Eligible to Designate

8

 

5.2.2.

Form and Method of Designation

8

 

5.2.3.

No Effective Designation

9

 

5.2.4.

Successor Beneficiary

9

 

 

 

ARTICLE 6

PAYMENT PROCEDURES

9

6.1.

Application for Benefits

9

6.2.

Deferral of Payment

9

 

 

 

ARTICLE 7

ADMINISTRATION

10

7.1.

Administrator

10

 

7.1.1.

Delegation

10

 

7.1.2.

Automatic Removal

10

 

7.1.3.

Conflict of Interest

10

 

7.1.4.

Binding Effect

10

 

7.1.5.

Third-Party Service Providers

10

7.2.

Benefits Not Transferable

10

7.3.

Benefits Not Secured

11

7.4.

RLI’s Obligations

11

7.5.

Withholding Taxes

11

7.6.

Service of Process

11

7.7.

Limitation on Liability

11

 

 

 

ARTICLE 8

AMENDMENT AND TERMINATION

11

8.1.

Amendment

11

8.2.

Termination

11

 

 

 

ARTICLE 9

MISCELLANEOUS

12

9.1.

Effect on Other Plans

12

9.2.

Effect on Service

12

9.3.

Disqualification

12

9.4.

Rules of Document Construction

12

9.5.

References to Laws

12

 

 

--------------------------------------------------------------------------------


 

9.6.

Choice of Law

12

9.7.

Binding Effect

12

 

--------------------------------------------------------------------------------


 

RLI CORP. NONEMPLOYEE DIRECTORS

DEFERRED COMPENSATION PLAN

 


ARTICLE 1


 


INTRODUCTION


 

1.1.                            Establishment.  RLI  established the RLI Corp.
Nonemployee Directors Deferred Compensation Plan effective January 1, 2005. 
Prior to that date, RLI provided similar deferred compensation opportunities to
its Directors under certain Prior Agreements.  All obligations under the Prior
Agreements (including any predecessor arrangements) will be satisfied under the
Prior Agreements, rather than under this Plan.  RLI hereby restates the Plan,
effective January 1, 2009, to comply with the requirements of the final
regulations issued under Section 409A of the Code (“Section 409A”) on April 10,
2007.

 

This restatement applies to amounts deferred under the Plan on or after
January 1, 2009 (the “Restatement Date”), and to the payment of all amounts
deferred under the Plan (whether such amounts were deferred before, on, or after
the Restatement Date) that have not yet been distributed as of the Restatement
Date.  Except as set forth in Article 6, no amount deferred under the Plan is
intended to be “grandfathered” under Section 409A.

 

The obligation of RLI to make payments under the Plan constitutes an unsecured
(but legally enforceable) promise of RLI to make such payments and no person,
including any Participant or Beneficiary, shall have any lien, prior claim or
other security interest in any property of RLI as a result of the Plan.

 


1.2.                            PURPOSE.  THE PURPOSE OF THE PLAN IS TO ATTRACT
AND RETAIN QUALIFIED DIRECTORS AND TO PROVIDE THEM WITH AN OPPORTUNITY TO SAVE
ON A PRE-TAX BASIS AND ACCUMULATE TAX-DEFERRED INCOME TO ACHIEVE THEIR FINANCIAL
GOALS.


 


1.3.                            DEFINITIONS.  WHEN THE FOLLOWING TERMS ARE USED
HEREIN WITH INITIAL CAPITAL LETTERS, THEY SHALL HAVE THE FOLLOWING MEANINGS:


 

1.3.1.                  Account — the separate recordkeeping account (unfunded
and unsecured) maintained for each Participant in connection with the
Participant’s participation in the Plan.

 

1.3.2.                  Affiliate — a business entity which is under a “common
control” with RLI or which is a member of an “affiliated service group” that
includes RLI, as those terms are defined in Code § 414(b), (c) and (m).

 

1.3.3.                  Beneficiary — the person or persons designated as such
under Sec. 5.2.

 

1.3.4.                  Board — the Board of Directors of RLI.

 

1.3.5.                  Code — the Internal Revenue Code of 1986, as the same
may be amended from time to time.

 

1

--------------------------------------------------------------------------------


 

1.3.6.                  Direct Compensation — the total amounts, as determined
by RLI, payable to a Director for services as a Director, whether payable in
cash or in RLI Stock, but excluding amounts determined by RLI to be expense
reimbursements.

 

1.3.7.                  Director — an individual who is a member of the Board
but who is not an Employee of RLI or an Affiliate.

 

1.3.8.                  Employee —  a common-law employee of RLI or an Affiliate
(while it is an Affiliate).

 

1.3.9.                  ERISA — the Employee Retirement Income Security Act of
1974, as the same may be amended from time to time.

 

1.3.10.           Participant — a Director who enrolls as a Participant in the
Plan under Sec. 2.2.

 

1.3.11.           Plan — the unfunded deferred compensation plan that is set
forth in this document, as the same may be amended from time to time.  The name
of the Plan is the “RLI Corp. Nonemployee Directors Deferred Compensation Plan.”

 

1.3.12.           Prior Agreement — an individual agreement entered into by a
Director and RLI to provide deferred compensation opportunities to the
Director.  In certain cases, such Prior Agreement was a successor to an earlier
arrangement known as the Director Non-Qualified Deferred Compensation Plan.

 

1.3.13.           RLI — RLI Corp. and any Successor Corporation.

 

1.3.14.           RLI Stock — the common stock of RLI.

 

1.3.15.           Successor Corporation — any entity that succeeds to the
business of RLI through merger, consolidation, acquisition of all or
substantially all of its assets, or any other means and which elects before or
within a reasonable time after such succession, by appropriate action evidenced
in writing, to continue the Plan.

 

1.3.16.           Termination of Service —the Participant’s departure from the
Board, unless the Director then becomes an Employee.  Notwithstanding the
foregoing, a “Termination of Service” will be deemed not to have occurred if
such departure would not be considered a “separation from service” under Code
§ 409A(a)(2)(A)(i) or any regulations or other guidance issued by the Treasury
Department under Code § 409A.  In such case, a Termination of Service will be
deemed to have occurred at the earliest time allowed under Code § 409A.

 

1.3.17.           Vested — nonforfeitable.

 

1.3.18.           Year — the calendar year.

 


1.4.                            NONQUALIFIED DEFERRED COMPENSATION.  THE PLAN IS
A NONQUALIFIED DEFERRED COMPENSATION PLAN SUBJECT TO CODE § 409A.  TO THE EXTENT
ANY PROVISION OF THE PLAN DOES NOT SATISFY THE REQUIREMENTS CONTAINED IN CODE
§ 409A OR IN ANY REGULATIONS OR OTHER GUIDANCE ISSUED BY THE TREASURY DEPARTMENT
UNDER CODE § 409A, SUCH PROVISION WILL BE APPLIED IN A MANNER CONSISTENT WITH
SUCH REQUIREMENTS, REGULATIONS OR GUIDANCE, NOTWITHSTANDING ANY CONTRARY
PROVISION OF THE PLAN OR ANY INCONSISTENT ELECTION MADE BY A PARTICIPANT.

 

--------------------------------------------------------------------------------



 


ARTICLE 2


 


PARTICIPATION


 


2.1.                            ELIGIBILITY.  ALL DIRECTORS WILL BE ELIGIBLE TO
PARTICIPATE IN THE PLAN.  A DIRECTOR MAY CONTINUE TO PARTICIPATE IN THE PLAN FOR
SO LONG AS THE PLAN REMAINS IN EFFECT AND  REMAINS A DIRECTOR.


 

2.2.                            Enrollment.  A Director will be allowed to
enroll in the Plan during the thirty (30) day period coinciding with and
following the date the individual becomes a Director.  Such an enrollment will
be effective as of the date it is made.  Thereafter, a Director may elect to
enroll for a Year during the enrollment period established by RLI for such Year,
which enrollment period will be a period of not less than thirty (30) days that
ends not later than the last day of the prior Year.  Enrollment must be made in
such manner and in accordance with such rules as may be prescribed for this
purpose by RLI (including by means of a voice response or other electronic
system under circumstances authorized by RLI).

 

2.3.                            Direct Compensation Deferrals.

 

2.3.1.                  Elections.  A Director may elect to reduce Direct
Compensation by any whole percent, but not more than one-hundred percent
(100%).  A separate reduction percentage may apply to the portion of a
Director’s Direct Compensation that is payable in cash and to the portion that
is payable in RLI Stock granted under the RLI Corp. Omnibus Stock Plan.  An
election must be made in such manner and in accordance with such rules as may be
prescribed for this purpose by RLI (including by means of a voice response or
other electronic system under circumstances authorized by RLI).  An election
must be made as part of the enrollment described in Sec. 2.2.

 

2.3.2.                  Elections Relate to Services Performed After the
Election and Are Irrevocable.  An election will apply to all Direct Compensation
attributable to services performed in a given Year, regardless of when such
Direct Compensation would otherwise be provided to the Participant (for example,
an election to defer an annual fee attributable to services performed in a given
Year but payable in the next Year, must be made as part of the enrollment
election made prior to the Year in which the services are performed).  However,
an election will only be effective to defer Direct Compensation earned after the
election is made, and not before.  For example, an election made in connection
with a mid-year enrollment under Sec. 2.2 will only be effective for Direct
Compensation attributable to services performed on and after the effective date
of the enrollment as provided in Sec. 2.2.    An election will apply solely with
respect to the given Year — that is, an election will not automatically be
carried over and applied to the next Year.

 

In general, an election shall become irrevocable as of the last day of the
enrollment period applicable to it.  However, if a Participant incurs an
“unforeseeable emergency,” as defined in Section 4.8(h), or becomes entitled to
receive a hardship distribution pursuant to Treas. Reg. Sec.
1.401(k)-1(d)(3) after the election otherwise becomes irrevocable, the election
shall be cancelled as of the date on which the Participant is determined to have
incurred the unforeseeable emergency or becomes eligible to receive the hardship
distribution and no further deferrals will be made under it.  In addition, if a
Participant becomes “disabled” (as defined below), RLI may, in its discretion,
cancel the Participant’s election then in effect, provided that such
cancellation is made no later than end of the Plan Year, or if later, the
15th day of the third month following the date on which the Participant becomes
disabled, and provided further that RLI does not allow the Participant a direct
or indirect election regarding the cancellation.  For purposes of the preceding
sentence, “disability” means any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of the

 

--------------------------------------------------------------------------------


 

Participant’s position or any substantially similar position, where such
impairment can be expected to result in death or can be expected to last for a
continuous period of not less than six months.

 


ARTICLE 3


 


ACCOUNTS


 


3.1.                            ACCOUNTS.  RLI SHALL ESTABLISH AND MAINTAIN A
SEPARATE ACCOUNT FOR EACH PARTICIPANT.  THE ACCOUNT SHALL BE FOR RECORDKEEPING
PURPOSES ONLY AND SHALL NOT REPRESENT A TRUST FUND OR OTHER SEGREGATION OF
ASSETS FOR THE BENEFIT OF THE PARTICIPANT.  THE BALANCE OF EACH PARTICIPANT’S
ACCOUNT WILL BE MAINTAINED IN FULL AND FRACTIONAL SHARES OF RLI STOCK.


 


3.2.                            CREDITS TO ACCOUNTS.  EACH PARTICIPANT’S ACCOUNT
SHALL BE CREDITED FROM TIME TO TIME AS PROVIDED IN THIS SECTION.


 

3.2.1.                  Direct Compensation Deferrals.  The amount of each
Direct Compensation cash payment or RLI Stock grant which the Participant has
elected to defer under the Plan shall be credited to the Participant’s Account
on, or as soon as administratively practicable after, the date it would
otherwise be provided to the Participant.  Any cash amount shall be converted to
RLI Stock credits, equal to the number of full and fractional shares that could
be purchased with such amount on, or as soon as administratively feasible after,
the date such amount is credited to the Participant’s Account.

 

3.2.2.                  Dividends and Other Adjustments.  The Participant’s
Account shall be credited with additional RLI Stock credits, equal to the number
of full and fractional shares of RLI Stock that could be purchased with any cash
dividends which would be payable on the RLI Stock credited to the Participant’s
Account.  For this purposes, the share price on, or as soon as administratively
practicable after, the date the dividend is paid will be used.  The Account also
will be adjusted for any stock split, redemption or similar event, in a manner
determined to be reasonable by RLI.

 

3.3.                            Charges to Accounts.  As of the date any Plan
benefit measured by the Account is paid to the Participant or the Participant’s
Beneficiary, the Account shall be charged with the amount of such benefit
payment.

 


ARTICLE 4


 


BENEFITS


 

4.1.                            Vesting.  The Participant’s Account shall be
fully (100%) Vested.

 

4.2.                            Payment of Plan Benefits on Termination of
Service - General Rule.  If the Participant has an Account balance at
Termination of Service, RLI shall pay that balance to the Participant in five
(5) annual installments, as follows:

 

(a)                                  Time.  The first installment shall be paid
on the January 1 following the Year in which the Participant’s Termination of
Service occurs.  The remaining installments shall be paid on each subsequent
January 1.

 

--------------------------------------------------------------------------------


 

(b)                                 Amount.  The amount of each installment
shall be determined using a “fractional” method — by multiplying the
Participant’s Account balance immediately before the installment payment date by
a fraction, the numerator of which is one and the denominator of which is the
number of installments remaining (including the installment in question).  The
result shall be rounded down to the next lower full share of RLI Stock, except
for the final installment, which shall be rounded up to the next higher full
share of RLI Stock.

 

4.3.                            Changing Payment Elections.

 

4.3.1.                  General Rule.  A Participant may elect to change the
number of annual installments the Participant receives under the Plan to ten
(10) or fifteen (15) installments, subject to the rules below.  Any such
election must be made in such manner and in accordance with such rules as may be
prescribed for this purpose by RLI (including by means of a voice response or
other electronic system under circumstances authorized by RLI).  The
installments shall commence on the date specified in Sec. 4.2(a), unless
otherwise postponed by this Article 4, and the amount of each installment shall
be determined under the fractional method described in Sec. 4.2(b).

 

4.3.2.                  Election upon Initial Plan Enrollment.  An election to
extend the number of installments may be made as part of the Participant’s
initial enrollment in the Plan, as described in Sec. 2.3.

 

4.3.3.                  Subsequent Election .  If a Participant did not elect to
extend the number of installments upon initial enrollment, or if the Participant
wants to further change the number of installments after becoming a Participant,
such Participant may elect to change the number of installments in accordance
with the following rules:

 

(a)                                  The election must be received by RLI in
writing and in proper form and must not take effect for at least 12 months from
the date on which it is submitted to RLI;

 

(b)                                 The election must be submitted to RLI at
least 12 months prior to the specified date of distribution; and

 

(c)                                  The commencement of installments must be
delayed at least five (5) years from the date payments would otherwise commence
without this subsequent election.

 

4.4.                            Special Rules.

 

4.4.1.                  Specified Employee Exception.  If a Participant becomes
an Employee and subsequently has a “separation of service” (within the meaning
of Code § 409A(a)(2)(A)(i)), the initial installment (or lump-sum payment, if
applicable) shall be delayed to the extent necessary to comply with Code
§ 409A(a)(2)(B)(i) or any regulations or other guidance issued by the Treasury
Department thereunder.

 

4.4.2.                  Cash-Out of Small Amounts.  Any contrary provision or
election notwithstanding, if the Participant’s Account balance is less than one
hundred thousand dollars ($100,000) as of the date installments are to commence,
the Account shall be paid to the Participant in a single lump-sum, as full
settlement of all benefits due under the Plan; provided that, for purposes of
applying the one hundred thousand dollar ($100,000) cash-out limit, all
nonqualified deferred compensation amounts payable to

 

--------------------------------------------------------------------------------


 

the Participant by RLI and its Affiliates shall be aggregated if and to the
extent required under Code § 409A or any regulations or other guidance issued by
the Treasury Department thereunder.

 

4.5.                            Medium of Payments.  All payments to a
Participant shall be made in shares of RLI Stock.  Unless the shares have been
registered under the Securities Act of 1933 (the “Act”), are otherwise exempt
from the registration requirements of the Act, are the subject of a favorable no
action letter issued by the Securities and Exchange Commission, or are the
subject of an opinion of counsel acceptable to RLI to the effect that such
shares are exempt from the registration requirements of the Act, the
certificates representing such shares shall contain a legend precluding the
transfer of such shares except in accordance with the provisions of Rule 144 of
the Act, as the same may be amended from time to time.

 

4.6.                            Delay in Distributions.  A payment under the
Plan may be delayed by RLI under any of the following circumstances so long as
all payments to similarly situated Participants are treated on a reasonably
consistent basis:

 

(a)                                  RLI reasonably anticipates that if such
payment were made as scheduled, RLI’s deduction with respect to such payment
would not be permitted under Section 162(m) of the Code, provided that the
payment is made either during the first Plan Year in which RLI reasonably
anticipates, or should reasonably anticipate, that if the payment is made during
such year, the deduction of such payment will not be barred by application of
Section 162(m) or during the period beginning with the date of the Participant’s
Termination of Employment and ending on the later of the last day of RLI’s
fiscal year in which the Participant has a Termination of Employment or the
15th day of the third month following the Termination of Employment.

 

(b)                                 RLI reasonably anticipates that the making
of the payment will violate Federal securities laws or other applicable law,
provided that the payment is made at the earliest date at which RLI reasonably
anticipates that the making of the payment will not cause such violation.

 

(c)                                  Upon such other events as determined by RLI
and according to such terms as are consistent with Section 409A or are
prescribed by the Commissioner of Internal Revenue.

 

4.7                               Acceleration of Distributions.  RLI may, in
its discretion, distribute all or a portion of a Participant’s Accounts at an
earlier time and in a different form than specified as otherwise provided in
this Article 4, under the circumstances described below:

 

(a)                                  As may be necessary to fulfill a Domestic
Relations Order.  Distributions pursuant to a Domestic Relations Order shall be
made according to administrative procedures established by RLI.

 

(b)                                 To the extent reasonably necessary to avoid
the violation of ethics laws or conflict of interest laws pursuant to
Section 1.409A-3(j)(ii) of the Treasury regulations.

 

(c)                                  To pay FICA on amounts deferred under the
Plan and the income tax resulting from such payment.

 

(d)                                 To pay the amount required to be included in
income as a result of the Plan’s failure to comply with Section 409A.

 

(e)                                  If RLI determines, in its discretion, that
it is advisable to liquidate the Plan in connection with a termination of the
Plan subject to the requirements of Section 409A.

 

--------------------------------------------------------------------------------


 

(f)                                    As satisfaction of a debt of the
Participant to an Affiliate, where such debt is incurred in the ordinary course
of the service relationship between the Affiliate and the Participant, the
entire amount of the reduction in any Plan Year does not exceed $5,000, and the
reduction is made at the same time and in the same amount as the debt otherwise
would have been due and collected from the Participant.

 

(g)                                 To pay state, local or foreign tax
obligations that may arise with respect to amounts deferred under the Plan and
the income tax resulting from such payment.

 

(h)                                 If the Participant has an unforeseeable
emergency.  For these purposes an “unforeseeable emergency” is a severe
financial hardship to the Participant, resulting from an illness or accident of
the Participant, the Participant’s spouse, the Beneficiary, or the Participant’s
dependent (as defined in Section 152, without regard to Section 152(b)(1),
(b)(2), and (d)(1)(B) of the Code); loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by insurance); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  For example, the imminent foreclosure of or eviction from the
Participant’s primary residence may constitute an unforeseeable emergency.  In
addition, the need to pay for medical expenses, including non-refundable
deductibles, as well as for the cost of prescription drug medication, may
constitute an unforeseeable emergency.  Finally, the need to pay for funeral
expenses of a spouse, Beneficiary, or a dependent (as defined in Section 152,
without regard to 152(b)(1), (b)(2), and (d)(1)(B) of the Code) may also
constitute an unforeseeable emergency.  Except as otherwise provided in this
paragraph (h), the purchase of a home and the payment of college tuition are not
unforeseeable emergencies.  Whether a Participant is faced with an unforeseeable
emergency permitting a distribution under this paragraph (h) is to be determined
based on the relevant facts and circumstances of each case, but, in any case a
distribution on account of an unforeseeable emergency may not be made to the
extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Elective Deferrals.

 

Distributions because of an unforeseeable emergency must be limited to the
amount reasonably necessary to satisfy the emergency need (which may include
amounts necessary to pay any Federal, state, local, or foreign income taxes or
penalties reasonably anticipated to result from the distribution).  A
determination of the amounts reasonably necessary to satisfy the emergency need
must take into account any additional compensation that is available due to
cancellation of the Participant’s election as a result of this paragraph (h).

 

Notwithstanding anything in this Section 4.7 to the contrary, except for a
Participant’s election to request a distribution due to an unforeseeable
emergency under paragraph (h), above (which the Participant, in the
Participant’s discretion, may elect to make or not make), RLI shall not provide
the Participant with discretion or a direct or indirect election regarding
whether a payment is accelerated pursuant to this Section 4.7.

 


4.8                               WHEN A PAYMENT IS DEEMED TO BE MADE.  ANY
PAYMENT THAT IS DUE TO BE DISTRIBUTED AS OF A PARTICULAR DATE PURSUANT TO THE
PROVISIONS OF THE PLAN, WILL BE DEEMED TO BE DISTRIBUTED AS OF THAT DATE IF IT
IS DISTRIBUTED ON SUCH DATE OR A LATER DATE WITHIN THE SAME CALENDAR YEAR, OR,
IF LATER, BY THE 15TH DAY OF THE THIRD CALENDAR MONTH FOLLOWING THE DATE, AND
THE PARTICIPANT IS NOT PERMITTED, DIRECTLY OR INDIRECTLY, TO DESIGNATE THE
CALENDAR YEAR OF PAYMENT.  FURTHER, A PAYMENT WILL BE TREATED AS MADE ON A DATE
IF IT IS MADE NO EARLIER THAN 30 DAYS BEFORE THE DATE, AND THE PARTICIPANT IS
NOT PERMITTED, DIRECTLY OR INDIRECTLY, TO

 

--------------------------------------------------------------------------------



 


DESIGNATE THE CALENDAR YEAR OF PAYMENT.  FOR PURPOSES OF THE FOREGOING, IF THE
PAYMENT IS REQUIRED TO BE MADE DURING A PERIOD OF TIME, THE SPECIFIED DATE IS
TREATED AS THE FIRST DAY OF THE PERIOD OF TIME.


 

ARTICLE 5

 

DEATH BENEFITS

 


5.1.                            DEATH BENEFITS.


 


5.1.1.                  BENEFITS WHEN PARTICIPANT DIES BEFORE COMMENCEMENT OF
PAYMENTS.  IF THE PARTICIPANT DIES BEFORE INSTALLMENTS COMMENCE, THE
PARTICIPANT’S ACCOUNT BALANCE SHALL BE PAID TO THE PARTICIPANT’S BENEFICIARY AS
FOLLOWS:


 

(a)                                  If the Participant has made a valid
election under Sec. 4.3, payments shall be made in ten (10) or fifteen (15)
annual installments, as elected by the Participant.

 

(b)                                 Otherwise, payments shall be made in five
(5) annual installments.

 


THE FIRST INSTALLMENT SHALL BE PAID ON THE JANUARY 1 FOLLOWING THE YEAR IN WHICH
THE PARTICIPANT’S DEATH OCCURS.  THE REMAINING INSTALLMENTS SHALL BE PAID ON
EACH SUBSEQUENT JANUARY 1.  THE AMOUNT OF EACH INSTALLMENT SHALL BE DETERMINED
USING THE “FRACTIONAL” METHOD DESCRIBED IN SEC. 4.2(B).


 

5.1.2.                  Benefits When Participant Dies After Commencement of
Payments.  If the Participant dies after installments commence and the
Participant has an Account balance at death, the remaining Account balance shall
be paid to the Participant’s Beneficiary in the same manner as if the
Participant were still living.

 

5.1.3.                  Medium of Payments.  All payments to a Beneficiary shall
be made in shares of RLI Stock, subject to any legend precluding transfer that
is required under Sec. 4.5.

 

5.1.4.                  Cash-Out of Small Amounts.  Any contrary provision or
election notwithstanding, if the amount payable to the Beneficiary is less than
one hundred thousand dollars ($100,000) as of the date installments are to
commence, the benefit shall be paid to the Beneficiary in a single lump-sum, as
full settlement of all benefits due under the Plan, subject, however, to any
limitation on such cash-out under Code § 409A or any regulations or other
guidance issued by the Treasury Department thereunder.

 

5.2.                            Designation of Beneficiary.

 

5.2.1.                  Persons Eligible to Designate.  Any Participant may
designate a Beneficiary to receive any amount payable under the Plan as a result
of the Participant’s death, provided that the Beneficiary survives the
Participant.  The Beneficiary may be one or more persons, natural or otherwise. 
By way of illustration, but not by way of limitation, the Beneficiary may be an
individual, trustee, executor, or administrator.  A Participant may also change
or revoke a designation previously made, without the consent of any Beneficiary
named therein.

 

5.2.2.                  Form and Method of Designation.  Any designation or a
revocation of a prior designation of Beneficiary shall be in writing on a form
acceptable to RLI and shall be filed with RLI.  RLI and all other parties
involved in making payment to a Beneficiary may rely on the latest Beneficiary
designation on file

 

--------------------------------------------------------------------------------


 

with RLI at the time of payment or may make payment pursuant to Sec. 5.2.3 if an
effective designation is not on file, shall be fully protected in doing so, and
shall have no liability whatsoever to any person making claim for such payment
under a subsequently filed designation of Beneficiary or for any other reason.

 

5.2.3.                  No Effective Designation.  If there is not on file with
RLI an effective designation of Beneficiary by a deceased Participant, the
Beneficiary shall be the person or persons surviving the Participant in the
first of the following classes in which there is a survivor, share and share
alike:

 

(a)                                  The Participant’s spouse.  (A “spouse” is a
person of the opposite sex to whom the Participant is legally married, including
a common-law spouse if the marriage was entered into in a state that recognizes
common-law marriages and RLI has received acceptable proof and/or certification
of common-law married status.)

 

(b)                                 The Participant’s then living descendants,
per stirpes.

 

(c)                                  The individuals entitled to inherit the
Participant’s property under the law of the state in which the Participant
resides immediately before the Participant’s death, in the proportions
determined under such law.

 

Determination of the identity of the Beneficiary in each case shall be made by
RLI.

 

5.2.4.                  Successor Beneficiary.  If a Beneficiary who survives
the Participant subsequently dies before receiving the complete payment to which
the Beneficiary was entitled, the successor Beneficiary, determined in
accordance with the provisions of this section, shall be entitled to the
payments remaining.  The successor Beneficiary shall be the person or persons
surviving the Beneficiary in the first of the following classes in which there
is a survivor, share and share alike:

 

(a)                                  The Beneficiary’s spouse.  (A “spouse” is a
person of the opposite sex to whom the Beneficiary is legally married, including
a common-law spouse if the marriage was entered into in a state that recognizes
common-law marriages and RLI has received acceptable proof and/or certification
of common-law married status.)

 

(b)                                 The Beneficiary’s then living descendants,
per stirpes.

 

(c)                                  The individuals entitled to inherit the
Beneficiary’s property under the law of the state in which the Beneficiary
resides immediately before the Beneficiary’s death, in the proportions
determined under such law.

 


ARTICLE 6


 


PAYMENT PROCEDURES


 


6.1.                            APPLICATION FOR BENEFITS.  BENEFITS SHALL BE
PAID TO PARTICIPANTS AUTOMATICALLY (WITHOUT A WRITTEN REQUEST) AT THE TIME AND
IN THE MANNER SPECIFIED IN THE PLAN.  BENEFITS SHALL BE PAID TO A BENEFICIARY
UPON RLI’S RECEIPT OF A WRITTEN REQUEST FOR THE BENEFITS, INCLUDING APPROPRIATE
PROOF OF THE PARTICIPANT’S DEATH AND THE BENEFICIARY’S IDENTITY AND RIGHT TO
PAYMENT.


 


6.2.                            DEFERRAL OF PAYMENT.  IF THERE IS A DISPUTE
REGARDING A PLAN BENEFIT, RLI, IN ITS SOLE DISCRETION, MAY DEFER PAYMENT OF THE
BENEFIT UNTIL THE DISPUTE HAS BEEN RESOLVED.


 

--------------------------------------------------------------------------------


 


ARTICLE 7


 


ADMINISTRATION


 

7.1.                            Administrator.  RLI shall be the administrator
of the Plan.  RLI shall control and manage the administration and operation of
the Plan and shall make all decisions and determinations incident thereto. 
Except with respect to the ordinary day-to-day administration of the Plan,
action on behalf of RLI must be taken by one of the following:

 

(a)                                  The Board; or

 

(b)                                 The Nominating/Corporate Governance
Committee of the Board.

 

7.1.1.                  Delegation.  The ordinary day-to-day administration of
the Plan may be delegated by the chief executive officer of RLI to an individual
or a committee.  Such individual or committee shall have the authority to
delegate or redelegate to one or more persons, jointly or severally, such
functions assigned to such individual or committee as such individual or
committee may from time to time deem advisable.

 

7.1.2.                  Automatic Removal.  If any individual or committee
member to whom responsibility under the Plan is allocated is a director, officer
or employee of RLI or an Affiliate when responsibility is so allocated, then
such individual shall be automatically removed as a member of a committee at the
earliest time such individual ceases to be a director, officer or employee of
RLI or an Affiliate.  This removal shall occur automatically and without any
requirement for action by RLI or any notice to the individual so removed.

 

7.1.3.                  Conflict of Interest.  If any individual or committee
member to whom responsibility under the Plan is allocated is also a Participant
or Beneficiary, such individual shall have no authority as such member with
respect to any matter specifically affecting such Participant or Beneficiary’s
individual interest hereunder (as distinguished from the interests of all
Participants and Beneficiaries or a broad class of Participants and
Beneficiaries), all such authority being reserved exclusively to the other
members to the exclusion of such Participant or Beneficiary, and such
Participant or Beneficiary shall act only in an individual capacity in
connection with any such matter.

 

7.1.4.                  Binding Effect.  The determination of the Board or the
Nominating/Corporate Governance Committee of the Board in any matter within its
authority shall be binding and conclusive upon RLI and all persons having any
right or benefit under the Plan.

 

7.1.5.                  Third-Party Service Providers.  RLI may from time to
time appoint or contract with an administrator, recordkeeper or other
third-party service provider for the Plan.  Any such administrator, recordkeeper
or other third-party service provider will serve in a nondiscretionary capacity
and will act in accordance with directions given and procedures established by
RLI.

 


7.2.                            BENEFITS NOT TRANSFERABLE.  NO PARTICIPANT OR
BENEFICIARY SHALL HAVE THE POWER TO TRANSMIT, ALIENATE, DISPOSE OF, PLEDGE OR
ENCUMBER ANY BENEFIT PAYABLE UNDER THE PLAN BEFORE ITS ACTUAL PAYMENT TO THE
PARTICIPANT OR BENEFICIARY.  ANY SUCH EFFORT BY A PARTICIPANT OR BENEFICIARY TO
CONVEY ANY INTEREST IN THE PLAN SHALL NOT BE GIVEN EFFECT UNDER THE PLAN.  NO
BENEFIT PAYABLE UNDER THE PLAN SHALL BE SUBJECT TO


 

--------------------------------------------------------------------------------


 


ATTACHMENT, GARNISHMENT, EXECUTION FOLLOWING JUDGMENT OR OTHER LEGAL PROCESS
BEFORE ITS ACTUAL PAYMENT TO THE PARTICIPANT OR BENEFICIARY.


 


7.3.                            BENEFITS NOT SECURED.  THE RIGHTS OF EACH
PARTICIPANT AND BENEFICIARY SHALL BE SOLELY THOSE OF AN UNSECURED, GENERAL
CREDITOR OF RLI.  NO PARTICIPANT OR BENEFICIARY SHALL HAVE ANY LIEN, PRIOR CLAIM
OR OTHER SECURITY INTEREST IN ANY PROPERTY OF RLI.


 


7.4.                            RLI’S OBLIGATIONS.  RLI SHALL PROVIDE THE
BENEFITS UNDER THE PLAN.  RLI’S OBLIGATION MAY BE SATISFIED BY DISTRIBUTIONS
FROM A TRUST FUND CREATED AND MAINTAINED BY RLI, IN ITS SOLE DISCRETION, FOR
SUCH PURPOSE.  HOWEVER, THE ASSETS OF ANY SUCH TRUST FUND SHALL BE SUBJECT TO
CLAIMS BY THE GENERAL CREDITORS OF RLI IN THE EVENT RLI IS (I) UNABLE TO PAY ITS
DEBTS AS THEY BECOME DUE, OR (II) IS SUBJECT TO A PENDING PROCEEDING AS A DEBTOR
UNDER THE UNITED STATES BANKRUPTCY CODE.


 


7.5.                            WITHHOLDING TAXES.  RLI SHALL HAVE THE RIGHT TO
WITHHOLD (AND TRANSMIT TO THE PROPER TAXING AUTHORITY) SUCH FEDERAL, STATE OR
LOCAL TAXES AS IT MAY BE REQUIRED TO WITHHOLD BY APPLICABLE LAWS.  SUCH TAXES
MAY BE WITHHELD FROM ANY BENEFITS DUE UNDER THE PLAN OR FROM ANY OTHER
COMPENSATION TO WHICH THE PARTICIPANT IS ENTITLED FROM RLI AND ITS AFFILIATES.


 


7.6.                            SERVICE OF PROCESS.  THE CHIEF EXECUTIVE OFFICER
OF RLI IS DESIGNATED AS THE APPROPRIATE AND EXCLUSIVE AGENT FOR THE RECEIPT OF
SERVICE OF PROCESS DIRECTED TO THE PLAN IN ANY LEGAL PROCEEDING, INCLUDING
ARBITRATION, INVOLVING THE PLAN.


 


7.7.                            LIMITATION ON LIABILITY.  NEITHER RLI’S OFFICERS
NOR ANY MEMBER OF ITS BOARD NOR ANY INDIVIDUAL OR COMMITTEE TO WHOM RLI
DELEGATES RESPONSIBILITY UNDER THE PLAN IN ANY WAY SECURES OR GUARANTEES THE
PAYMENT OF ANY BENEFIT OR AMOUNT WHICH MAY BECOME DUE AND PAYABLE HEREUNDER TO
OR WITH RESPECT TO ANY PARTICIPANT.  EACH PARTICIPANT AND OTHER PERSON ENTITLED
AT ANY TIME TO PAYMENTS HEREUNDER SHALL LOOK SOLELY TO THE ASSETS OF RLI FOR
SUCH PAYMENTS AS AN UNSECURED, GENERAL CREDITOR.  AFTER BENEFITS HAVE BEEN PAID
TO OR WITH RESPECT TO A PARTICIPANT AND SUCH PAYMENT PURPORTS TO COVER IN FULL
THE BENEFIT HEREUNDER, SUCH FORMER PARTICIPANT OR OTHER PERSON(S), AS THE CASE
MAY BE, SHALL HAVE NO FURTHER RIGHT OR INTEREST IN THE OTHER ASSETS OF RLI IN
CONNECTION WITH THE PLAN.  NEITHER RLI NOR ANY OF ITS OFFICERS NOR ANY MEMBER OF
ITS BOARD NOR ANY INDIVIDUAL OR COMMITTEE TO WHOM RLI DELEGATES RESPONSIBILITY
UNDER THE PLAN SHALL BE UNDER ANY LIABILITY OR RESPONSIBILITY FOR FAILURE TO
EFFECT ANY OF THE OBJECTIVES OR PURPOSES OF THE PLAN BY REASON OF THE INSOLVENCY
OF RLI.


 


ARTICLE 8


 


AMENDMENT AND TERMINATION


 


8.1.                            AMENDMENT.  RLI RESERVES THE POWER TO AMEND THE
PLAN EITHER PROSPECTIVELY OR RETROACTIVELY OR BOTH, IN ANY RESPECT, BY ACTION OF
ITS BOARD; PROVIDED THAT, NO AMENDMENT SHALL BE EFFECTIVE TO REDUCE OR DIVEST
BENEFITS PAYABLE WITH RESPECT TO THE ACCOUNT OF ANY PARTICIPANT OR BENEFICIARY
WITHOUT CONSENT.  NO AMENDMENT OF THE PLAN SHALL BE EFFECTIVE UNLESS IT IS IN
WRITING AND SIGNED ON BEHALF OF RLI BY A PERSON AUTHORIZED TO EXECUTE SUCH
WRITING.  NO ORAL REPRESENTATION CONCERNING THE INTERPRETATION OR EFFECT OF THE
PLAN SHALL BE EFFECTIVE TO AMEND THE PLAN.


 


8.2.                            TERMINATION.  RLI RESERVES THE RIGHT TO
TERMINATE THE PLAN AT ANY TIME BY ACTION OF ITS BOARD; PROVIDED THAT, THE
TERMINATION OF THE PLAN SHALL NOT REDUCE OR DIVEST BENEFITS PAYABLE WITH RESPECT
TO THE ACCOUNT OF ANY PARTICIPANT OR BENEFICIARY OR NEGATE THE PARTICIPANT’S OR
BENEFICIARY’S RIGHTS WITH RESPECT


 

--------------------------------------------------------------------------------


 


TO SUCH BENEFITS.  ANY SUCH TERMINATION WILL BE DONE IN ACCORDANCE WITH THE
REQUIREMENTS OF SECTION 409A.


 


ARTICLE 9


 


MISCELLANEOUS


 


9.1.                            EFFECT ON OTHER PLANS.  THIS PLAN SHALL NOT
ALTER, ENLARGE OR DIMINISH ANY PERSON’S RIGHTS OR OBLIGATIONS UNDER ANY OTHER
BENEFIT PLAN MAINTAINED BY RLI OR ANY AFFILIATE.


 


9.2.                            EFFECT ON SERVICE.  NEITHER THE TERMS OF THIS
PLAN NOR THE BENEFITS HEREUNDER NOR THE CONTINUANCE THEREOF SHALL BE A TERM OF
THE SERVICE OF ANY DIRECTOR.  RLI SHALL NOT BE OBLIGED TO CONTINUE THE PLAN. 
THE TERMS OF THIS PLAN SHALL NOT GIVE ANY DIRECTOR THE RIGHT TO CONTINUE SERVING
AS A MEMBER OF THE BOARD, NOR SHALL IT CREATE ANY OBLIGATION ON THE PART OF THE
BOARD TO NOMINATE ANY DIRECTOR FOR REELECTION BY RLI’S STOCKHOLDERS.


 


9.3.                            DISQUALIFICATION.  NOTWITHSTANDING ANY OTHER
PROVISION OF THE PLAN OR ANY DESIGNATION MADE UNDER THE PLAN, ANY INDIVIDUAL WHO
FELONIOUSLY AND INTENTIONALLY KILLS A PARTICIPANT SHALL BE DEEMED FOR ALL
PURPOSES OF THE PLAN AND ALL ELECTIONS AND DESIGNATIONS MADE UNDER THE PLAN TO
HAVE DIED BEFORE SUCH PARTICIPANT.  A FINAL JUDGMENT OF CONVICTION OF FELONIOUS
AND INTENTIONAL KILLING IS CONCLUSIVE FOR THIS PURPOSE.  IN THE ABSENCE OF A
CONVICTION OF FELONIOUS AND INTENTIONAL KILLING, RLI SHALL DETERMINE WHETHER THE
KILLING WAS FELONIOUS AND INTENTIONAL FOR THIS PURPOSE.


 


9.4.                            RULES OF DOCUMENT CONSTRUCTION.  WHENEVER
APPROPRIATE, WORDS USED HEREIN IN THE SINGULAR MAY BE READ IN THE PLURAL, OR
WORDS USED HEREIN IN THE PLURAL MAY BE READ IN THE SINGULAR; AND THE WORDS
“HEREOF,” “HEREIN” OR “HEREUNDER” OR OTHER SIMILAR COMPOUNDS OF THE WORD “HERE”
SHALL MEAN AND REFER TO THE ENTIRE PLAN AND NOT TO ANY PARTICULAR ARTICLE,
SECTION OR PARAGRAPH OF THE PLAN UNLESS THE CONTEXT CLEARLY INDICATES TO THE
CONTRARY.  THE TITLES GIVEN TO THE VARIOUS ARTICLES AND SECTIONS OF THE PLAN ARE
INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT PART OF THE PLAN, AND
THEY SHALL NOT BE CONSIDERED IN DETERMINING THE PURPOSE, MEANING OR INTENT OF
ANY PROVISION HEREOF.  WRITTEN NOTIFICATION UNDER THE PLAN SHALL INCLUDE SUCH
OTHER METHODS (FOR EXAMPLE, FACSIMILE OR E-MAIL) AS RLI, IN ITS SOLE DISCRETION,
MAY AUTHORIZE FROM TIME TO TIME.


 


9.5.                            REFERENCES TO LAWS.  ANY REFERENCE IN THE PLAN
TO A STATUTE SHALL BE CONSIDERED ALSO TO MEAN AND REFER TO THE APPLICABLE
REGULATIONS FOR THAT STATUTE. ANY REFERENCE IN THE PLAN TO A STATUTE OR
REGULATION SHALL BE CONSIDERED ALSO TO MEAN AND REFER TO ANY SUBSEQUENT
AMENDMENT OR REPLACEMENT OF THAT STATUTE OR REGULATION.


 


9.6.                            CHOICE OF LAW.  THE PLAN HAS BEEN EXECUTED IN
THE STATE OF ILLINOIS AND HAS BEEN DRAWN IN CONFORMITY TO THE LAWS OF THAT STATE
AND SHALL, EXCEPT TO THE EXTENT THAT FEDERAL LAW IS CONTROLLING, BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS (WITHOUT
REGARD TO ITS CONFLICT OF LAW PRINCIPLES).


 


9.7.                            BINDING EFFECT.  THE PLAN SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF RLI, AND THE
BENEFICIARIES, PERSONAL REPRESENTATIVES AND HEIRS OF THE PARTICIPANT.


 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, RLI has cause the Plan to be executed by its duly authorized
officers as of  the                  day of                             .

 

 

RLI CORP.

 

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

 

 

 

 

 

And

 

 

 

 

By:

 

 

 

 

 

 

Its:

 

 

--------------------------------------------------------------------------------